                                    Confidential


·1   · IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
· · ·· · · · · DISTRICT OF TENNESSEE AT NASHVILLE
·2   ·___________________________________________________

·3     ·KAYLA GORE; L.G.; and K.N.,

·4     · · · · · · · ·Plaintiffs,

·5     ·vs.· · · · · · · · · · · · · Case No. 3:19-CV-00328

·6
· · ··WILLIAM BYRON LEE, in his
·7   ·official capacity as Governor
· · ··of the State of Tennessee; and
·8   ·LISA PIERCEY, in her official
· · ··capacity as Commissioner of the
·9   ·Tennessee Department of Health,

10   · · · · · · · ·Defendants.
· · ··___________________________________________________
11

12

13

14

15     · · · · · · · ·Videoconference Deposition of:

16     · · · · · · · ·KAYLA GORE

17   · · · · · · · ·Taken on behalf of the Defendant
· · ·· · · · · · · ·April 13, 2020
18

19

20

21

22     ·___________________________________________________

23   ·    ·   ·   · ·   · · · Elite Reporting Services
· · ··    ·   ·   · ·   · ·www.elitereportingservices.com
24   ·    ·   ·   ·R.   MICHELLE SMITH, RMR, LCR, CCR, FPR, CLR
· · ··    ·   ·   · ·   · · · · Nashville, Tennessee
25   ·    ·   ·   · ·   · · · · · ·(615)595-0073




     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 1 of 16 PageID #: 1342
                                                  * (901)522-4477
                          www.EliteReportingServices.com
                                     Confidential


·1     ·A.· · · Not any attempts specifically for my gender                                01:34:21

·2     ·marker, because it's currently not allowed by law,                                 01:34:26

·3     ·but I have made attempts to change my name on my                                   01:34:30

·4     ·birth certificate.                                                                 01:34:34

·5     ·Q.· · · And have you been successful?                                              01:34:35

·6     ·A.· · · No, I have not.                                                            01:34:41

·7     ·Q.· · · Okay.· Tell me -- tell me how you've                                       01:34:43

·8     ·attempted to change the name on your birth                                         01:34:47

·9     ·certificate, what steps have you taken?                                            01:34:50

10     ·A.· · · The process -- the process here is there is a                              01:34:52

11     ·form that you can get from the local health                                        01:34:56

12     ·department, you fill that form out, you accompany                                  01:34:59

13     ·that form with a money order for the actual baby                                   01:35:02

14     ·birth certificate, you mail that to the Tennessee                                  01:35:07

15     ·Department of Records in Nashville, and then they                                  01:35:09

16     ·return you your updated birth certificate within 45                                01:35:14

17     ·days.· Or you can physically take it to the                                        01:35:20

18     ·department of records if you're in the area of                                     01:35:24

19     ·Nashville.                                                                         01:35:26

20     ·Q.· · · So have you -- have you completed the form                                 01:35:26

21     ·and mailed that to the Office of Vital Records?                                    01:35:30

22     ·A.· · · Yes, ma'am, I have.                                                        01:35:35

23     ·Q.· · · And when did you do that?                                                  01:35:36

24     ·A.· · · October of last year.                                                      01:35:37

25     ·Q.· · · Have you -- have you had any communication                                 01:35:48



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 2 of 16 PageID #: 134319
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·with that office since you sent that form?                                         01:35:53

·2     ·A.· · · No, I have not.                                                            01:35:56

·3     ·Q.· · · Have you tried to inquire why you haven't had                              01:36:07

·4     ·a response since October?                                                          01:36:10

·5     ·A.· · · No, I haven't.                                                             01:36:12

·6     ·Q.· · · Have you made any other attempts to change                                 01:36:26

·7     ·any other information on your birth certificate?                                   01:36:29

·8     ·A.· · · No.                                                                        01:36:32

·9     ·Q.· · · All right.· Looking at Paragraph 81 of the                                 01:36:33

10     ·amended complaint, it has a list of your different                                 01:36:48

11     ·community advocacy efforts, and I wanted to go                                     01:37:00

12     ·through those with you.· It says presently you are                                 01:37:04

13     ·the southern regional organizer with TLC@SONG.                                     01:37:06

14     ·What -- how long have you been in that position where                              01:37:11

15     ·you're the southern regional -- a southern regional                                01:37:14

16     ·organizer?                                                                         01:37:19

17     ·A.· · · A little over a year.                                                      01:37:21

18     ·Q.· · · Okay.· And what does that actually involve,                                01:37:22

19     ·what do you do as a southern regional organizer for                                01:37:31

20     ·that organization?                                                                 01:37:36

21     ·A.· · · I work regionally in the south with LGBTQ                                  01:37:36

22     ·people around the missions and values of the                                       01:37:43

23     ·transgender law center and Southerners on                                          01:37:43

24     ·New Ground.                                                                        01:37:49

25     ·Q.· · · Okay.· What might that -- what does that look                              01:37:49



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 3 of 16 PageID #: 134420
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·presenting identification that conflicted with your                                02:11:11

·2     ·gender identity?                                                                   02:11:15

·3     ·A.· · · Can you be more specific?· Are you referring                               02:11:16

·4     ·to like work or personal life or?                                                  02:11:27

·5     ·Q.· · · Well, really anything.· I mean 93 goes on to                               02:11:32

·6     ·say for example you've had -- let's just pick this                                 02:11:35

·7     ·apart.· "Ms. Gore has had to present her birth                                     02:11:38

·8     ·certificate in the context of securing employment.                                 02:11:41

·9     ·Because the birth certificate inaccurately states                                  02:11:47

10     ·that she is male, providing this document has led                                  02:11:51

11     ·directly to Ms. Gore being "outed" as a transgender,                               02:11:54

12     ·and being subjected to awkward, deeply personal, and                               02:11:56

13     ·invasive questions by prospective employers."                                      02:12:01

14     · · · · · · ·So let's just start with employers.· What                              02:12:04

15     ·employers have required you to present a birth                                     02:12:08

16     ·certificate, or potential employers?                                               02:12:12

17     ·A.· · · One particular -- one particular employer was                              02:12:17

18     ·Silky O'Sullivan's, which is a bar and grill located                               02:12:25

19     ·in Memphis, Tennessee.· I was asked to present my                                  02:12:30

20     ·birth certificate.· This was after the -- after the                                02:12:33

21     ·interview where I was offered the job.· And there                                  02:12:36

22     ·were people present who worked there that I had                                    02:12:43

23     ·previously worked with who knew of my transgender                                  02:12:47

24     ·status which I felt -- which I felt caused the hiring                              02:12:52

25     ·manager to ask me for my birth certificate to verify                               02:13:05



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 4 of 16 PageID #: 134541
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·what people had told him.                                                          02:13:06

·2     · · · · ·They didn't deny me the job, but I felt -- I                               02:13:10

·3     ·felt like all of my information had been told to the                               02:13:13

·4     ·entire staff without my knowledge because most of                                  02:13:17

·5     ·them --                                                                            02:13:22

·6     · · · · · · ·THE REPORTER:· One moment, this is the

·7     ·court reporter.· Can you hear me?

·8     · · · · · · ·(Off record.)

·9     ·BY MS. SHEW:

10     ·Q.· · · All right.· So Ms. Gore, we're going replow a

11     ·little ground here.· So I think you heard the court

12     ·reporter say where her transcript leaves off.

13     · · · · · · ·You, as I understand it, there were, you                               02:20:27

14     ·believe -- you had worked at Silky O'Sullivan's                                    02:20:27

15     ·before, there were people who knew of your                                         02:20:41

16     ·transgender status, and you believe they told the                                  02:20:43

17     ·manager to ask for your birth certificate; is that                                 02:20:45

18     ·correct?                                                                           02:20:49

19     ·A.· · · No, I had worked with people at a different                                02:20:49

20     ·job prior to that, who are currently working there,                                02:20:53

21     ·and I felt like I was outed by that employee.· At the                              02:20:58

22     ·previous job I was their supervisor, they didn't                                   02:21:05

23     ·really like me, and I wasn't speculating because I                                 02:21:07

24     ·got to know some of the people who were in that group                              02:21:11

25     ·the day I got hired, and they divulged that a                                      02:21:14



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 5 of 16 PageID #: 134642
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·conversation that was had that I was transgender.                                  02:21:21

·2     ·Q.· · · Okay.                                                                      02:21:23

·3     ·A.· · · And that that employee told people, they                                   02:21:24

·4     ·talked, but they didn't necessarily say that the                                   02:21:30

·5     ·manager was told to ask for my birth certificate.                                  02:21:33

·6     ·But I think that was the result of them outing me.                                 02:21:36

·7     ·And that was the way for him to confirm.                                           02:21:43

·8     ·Q.· · · Okay.· Where did you -- where did you work                                 02:21:49

·9     ·with that person prior?                                                            02:22:03

10     ·A.· · · FedExForum.                                                                02:22:05

11     ·Q.· · · We'll go through that.                                                     02:22:14

12     ·A.· · · Okay.                                                                      02:22:15

13     ·Q.· · · Go ahead.                                                                  02:22:16

14     ·A.· · · I was just going to say that it was at the                                 02:22:19

15     ·FedExForum, but I worked for a private restaurant,                                 02:22:25

16     ·privately owned restaurant, a family-owned restaurant                              02:22:28

17     ·inside of the FedExForum.                                                          02:22:33

18     ·Q.· · · Okay.· What was that restaurant?                                           02:22:35

19     ·A.· · · Rendezvous.                                                                02:22:44

20     ·Q.· · · All right.· Any other -- any other employers                               02:22:47

21     ·that have required you, or even asked you to give a                                02:22:54

22     ·birth certificate?                                                                 02:23:01

23     ·A.· · · Yes.· The FedExForum required it for security                              02:23:02

24     ·reasons.· I wasn't employed by them, but for security                              02:23:18

25     ·reasons I have to, required that and my Social to be                               02:23:26



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 6 of 16 PageID #: 134743
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·able to access the event arena.                                                    02:23:31

·2     ·Q.· · · Okay.· Did that, did that cause any problems                               02:23:35

·3     ·for you, the presenting it to the FedExForum?                                      02:23:38

·4     ·A.· · · I can't necessarily say that it was related                                02:23:42

·5     ·to my birth certificate, so I can't say that the                                   02:23:59

·6     ·problems that I did have were directly related to me                               02:24:02

·7     ·having to submit that document.· But most of my                                    02:24:07

·8     ·problems were around my gender identity.                                           02:24:11

·9     ·Q.· · · What problems were those?                                                  02:24:14

10     ·A.· · · I was a supervisor for Rendezvous for one of                               02:24:17

11     ·their fans, which meant I would have to handle their                               02:24:27

12     ·money.· And the people in the money room would give                                02:24:30

13     ·me problems and they would communicate over a                                      02:24:33

14     ·speaker, very loud speaker through thick glass.· And                               02:24:40

15     ·on several occasions as I would walk out of the cash                               02:24:46

16     ·room where they didn't think I could audibly hear                                  02:24:49

17     ·them, I could hear them misgendering me if maybe one                               02:24:52

18     ·time I left something in the money room and they                                   02:24:56

19     ·would say can you get "him, he" left something.· And                               02:25:00

20     ·these people -- I think these folks would have access                              02:25:10

21     ·to that information because that was like a part of                                02:25:16

22     ·the security, part of how that was needed for me to                                02:25:18

23     ·have to submit those two documents, security to get                                02:25:23

24     ·into the building, as well as I was handling the                                   02:25:27

25     ·money for one of the fans.                                                         02:25:30



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 7 of 16 PageID #: 134844
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·Q.· · · So you believe the FedExForum would have                                   02:25:32

·2     ·given those employees your birth certificate or                                    02:25:35

·3     ·Social Security information?                                                       02:25:39

·4     ·A.· · · Those employees were -- were supervisors,                                  02:25:40

·5     ·they were basically supervisors of that operation.                                 02:25:47

·6     ·Q.· · · But you believe the FedExForum would have                                  02:25:56

·7     ·given them your birth certificate and/or Social                                    02:25:58

·8     ·Security information?                                                              02:26:02

·9     ·A.· · · I can't necessarily say yes or no, because I                               02:26:02

10     ·don't know.· But I do know that questions I asked                                  02:26:10

11     ·about why these things were requirement -- required                                02:26:14

12     ·for a company that I didn't necessarily work for,                                  02:26:18

13     ·these are questions I asked my supervisors at                                      02:26:23

14     ·Rendezvous, and they explained to me why these                                     02:26:25

15     ·documents were required.· And one of those was for                                 02:26:30

16     ·the security of the arena because they hold -- they                                02:26:33

17     ·hold sporting events at the FedExForum here with very                              02:26:37

18     ·high profile people that they want to protect.· And                                02:26:41

19     ·it's just like a security thing ever since -- I guess                              02:26:45

20     ·they would relate it back to 9/11.                                                 02:26:47

21     · · · · · · ·And then also because I was a supervisor                               02:26:49

22     ·and I would be responsible for anywhere from five to                               02:26:52

23     ·fifteen thousand dollars an event, I had to have                                   02:26:58

24     ·those documents.· And that the people in the money                                 02:27:00

25     ·room would have copies of my identification with my                                02:27:03



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 8 of 16 PageID #: 134945
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1     ·photo on it, my birth certificate and my Social on                                 02:27:09

·2     ·bio to verify I was the person who was supposed to                                 02:27:12

·3     ·pick up and drop off money.                                                        02:27:18

·4     ·Q.· · · And you believe those people actually had                                  02:27:19

·5     ·copies of your birth certificate and your Social                                   02:27:25

·6     ·Security documents?                                                                02:27:30

·7     ·A.· · · That's how it was explained to me, that there                              02:27:31

·8     ·will be copies for the security people and for the                                 02:27:33

·9     ·money-handling people.· And it was explained to a                                  02:27:40

10     ·group of employees, and these were the questions that                              02:27:52

11     ·I had aside from the group.                                                        02:27:56

12     ·Q.· · · Okay.· Let me -- we may have to go mute here                               02:27:58

13     ·in a minute.· So any other employers who either                                    02:28:12

14     ·requested or required you to give a copy of your                                   02:29:04

15     ·birth certificate?                                                                 02:29:08

16     ·A.· · · I can't recall.                                                            02:29:08

17     ·Q.· · · Okay.· No --                                                               02:29:24

18     ·A.· · · I can't recall.                                                            02:29:24

19     ·Q.· · · Okay.· Let's see.· At Paragraph 93 it also                                 02:29:25

20     ·said that you were subjected to awkward, deeply                                    02:29:37

21     ·personal and invasive questions by prospective                                     02:29:42

22     ·employers.· What types of awkward, deeply personal                                 02:29:46

23     ·and/or invasive questions do you recall?                                           02:29:49

24     ·A.· · · Questions about surgery, about the process of                              02:29:53

25     ·transitioning, about my sexuality, and that's it.                                  02:30:01



     Case 3:19-cv-00328 Document
                    Elite        88-7 Services
                           Reporting   Filed 05/15/20 Page 9 of 16 PageID #: 135046
                                                  * (901)522-4477
                          www.EliteReportingServices.com                          YVer1f
                                     Confidential


·1      ·Q.· · · You had employers actually ask you these                                  02:30:16

·2      ·questions?                                                                        02:30:19

·3      ·A.· · · Not necessarily like the higher-up managers,                              02:30:20

·4      ·but my immediate supervisors.· And these would be                                 02:30:25

·5      ·things that would like come up in conversations that                              02:30:28

·6      ·people felt for some reason were appropriate to                                   02:30:32

·7      ·ask.                                                                              02:30:38

·8      ·Q.· · · Who -- who would ask you these questions?                                 02:30:38

·9      ·I'm not clear on who was asking the questions.                                    02:30:43

10      ·A.· · · Like immediate supervisors, in a                                          02:30:46

11      ·conversational way.                                                               02:30:55

12      ·Q.· · · Did you ever feel like you didn't -- you                                  02:31:18

13      ·didn't get a job because you wouldn't participate in                              02:31:23

14      ·those kinds of conversations?                                                     02:31:28

15      ·A.· · · It was never during like a hiring process.                                02:31:35

16      ·It would be after I had obtained the job, and these                               02:31:40

17      ·would be general conversations.· I have felt                                      02:31:43

18      ·uncomfortable in those work environments after,                                   02:31:46

19      ·feeling like I was obligated to answer those                                      02:31:50

20      ·questions, and that it -- that it was tied to my                                  02:31:53

21      ·employment at those places.                                                       02:31:57

22      ·Q.· · · Did you ever complain to a supervisor or                                  02:31:59

23      ·somebody in human resources department about that?                                02:32:03

24      ·A.· · · Yes.                                                                      02:32:05

25      ·Q.· · · When -- when was that, describe that for                                  02:32:06



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 10 of 16 PageID #: 1351
                                                   * (901)522-4477               47
                           www.EliteReportingServices.com                         YVer1f
                                     Confidential


·1      ·me.                                                                               02:32:10

·2      ·A.· · · That was when I was working at Silky                                      02:32:10

·3      ·O'Sullivan's, I had been there a little over a year                               02:32:23

·4      ·and I was having some issues with some of my male                                 02:32:25

·5      ·coworkers basically jonesing me.· And I spoke to my                               02:32:27

·6      ·supervisor about it, the same supervisor who asked                                02:32:35

·7      ·for my birth certificate when I got the job, and he                               02:32:43

·8      ·basically sided with the guys and was like, "I don't                              02:32:45

·9      ·see what the problem is, this is what happens, you                                02:32:51

10      ·know, when you work at a bar and grill.· You know,                                02:32:56

11      ·this is just the atmosphere."· Kind of a if you                                   02:33:00

12      ·can't stand the heat, get out of the kitchen type of                              02:33:06

13      ·thing.                                                                            02:33:11

14      ·Q.· · · Are there any other occasions when you                                    02:33:11

15      ·complained to a supervisor or a human resources                                   02:33:15

16      ·person, whether at that job or at any other job?                                  02:33:18

17      ·A.· · · No.                                                                       02:33:29

18      ·Q.· · · Okay.· Okay.· Any other employers that                                    02:33:30

19      ·either -- have we covered every employer that's                                   02:33:33

20      ·requested or required that you present a birth                                    02:33:36

21      ·certificate?                                                                      02:33:40

22      ·A.· · · That's it.                                                                02:33:48

23      ·Q.· · · Is there any place that you simply decided                                02:33:48

24      ·not to apply because you didn't want to present a                                 02:33:52

25      ·birth certificate?                                                                02:33:56



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 11 of 16 PageID #: 1352
                                                   * (901)522-4477               48
                           www.EliteReportingServices.com                         YVer1f
                                     Confidential


·1      ·A.· · · Yes.· That was really tied to my strategy in                              02:33:59

·2      ·obtaining a job was trying to find people who owned                               02:34:10

·3      ·their own businesses.· Because in addition to them                                02:34:14

·4      ·paying more, and more benefits, they were more                                    02:34:18

·5      ·relaxed on documentation, and they would really only                              02:34:23

·6      ·require maybe a Social and identification, or just                                02:34:31

·7      ·identification.                                                                   02:34:38

·8      ·Q.· · · Okay.· So you -- you had a strategy of                                    02:34:39

·9      ·applying at smaller companies or family owned                                     02:34:43

10      ·companies I think you told us that; right?                                        02:34:46

11      ·A.· · · Yes, ma'am.                                                               02:34:49

12      ·Q.· · · Okay.· Was there any -- any place that you                                02:34:50

13      ·can recall that you just thought that would be a good                             02:34:58

14      ·place to work, I would like to work there but I'm                                 02:35:07

15      ·just not even going to apply because they're going to                             02:35:11

16      ·ask for my birth certificate or they'll make me give                              02:35:15

17      ·them my birth certificate?                                                        02:35:17

18      ·A.· · · Yes, there were places like that.                                         02:35:19

19      ·Q.· · · Okay.· What places?                                                       02:35:21

20      ·A.· · · Walgreens, Kroger, there were some different                              02:35:22

21      ·warehouses that I didn't apply to, like UPS.                                      02:36:07

22      ·LeBonheur was a job that I didn't apply to.                                       02:36:17

23      ·Q.· · · What job were you applying for at -- or you                               02:36:21

24      ·didn't apply for but you wanted to apply for but                                  02:36:26

25      ·didn't at LeBonheur?                                                              02:36:29



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 12 of 16 PageID #: 1353
                                                   * (901)522-4477               49
                           www.EliteReportingServices.com                         YVer1f
                                     Confidential


·1      ·A.· · · There was a -- they named it like an                                      02:36:36

·2      ·internship, it was a type of internship with one of                               02:36:39

·3      ·their community advocacy programs.                                                02:36:42

·4      ·Q.· · · Okay.· Any other employers?· We have                                      02:36:45

·5      ·Walgreens, Kroger, UPS, LeBonheur, any others?                                    02:36:56

·6      ·A.· · · The FedExForum, there were some jobs that                                 02:36:56

·7      ·just in conversation of working there and talking                                 02:36:56

·8      ·with some of the actual FedExForum employees, that I                              02:36:56

·9      ·just didn't want to apply for because I felt like the                             02:37:07

10      ·whole building would have my information at that                                  02:37:21

11      ·point.                                                                            02:37:25

12      ·Q.· · · Okay.· Any others that you just didn't apply?                             02:37:25

13      ·A.· · · No.                                                                       02:37:38

14      ·Q.· · · Okay.· At Paragraph 94 of the amended                                     02:37:43

15      ·complaint it says "Ms. Gore is personally aware of                                02:37:49

16      ·the high incidence of violence and harassment                                     02:37:54

17      ·directed at transgender persons as well as the high                               02:37:56

18      ·rates of employment and housing discrimination faced                              02:37:56

19      ·by transgender people, particularly transgender women                             02:37:56

20      ·of color like herself, in Tennessee."                                             02:37:56

21      · · · · · · ·You've described several -- several or                                02:38:08

22      ·maybe all of these items.· My question is, is any                                 02:38:13

23      ·other, it says you are personally aware, violence,                                02:38:16

24      ·harassment, employment and housing discrimination.                                02:38:20

25      ·Anything else that is within your personal knowledge,                             02:38:25



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 13 of 16 PageID #: 1354
                                                   * (901)522-4477               50
                           www.EliteReportingServices.com                         YVer1f
                                     Confidential


·1      ·didn't want to apply for, services you didn't want to                             03:13:08

·2      ·apply for, money that you didn't want to apply for,                               03:13:12

·3      ·specific ones that you have not applied for because                               03:13:15

·4      ·you did not want to show a birth certificate.                                     03:13:18

·5      ·A.· · · School, I did want to go back to school                                   03:13:21

·6      ·because Tennessee had a, I believe it's called the                                03:13:32

·7      ·Tennessee reconnect program, where they pay for two                               03:13:34

·8      ·years of college for individuals who dropped out of                               03:13:37

·9      ·school or did not complete their program.· I wanted                               03:13:42

10      ·to enter back into school through that program and I                              03:13:47

11      ·had to submit my birth certificate and I just didn't                              03:13:50

12      ·feel -- I didn't feel whole submitting that, so I                                 03:13:54

13      ·didn't enter into that program.                                                   03:13:58

14      · · · · ·And I'm not 100 percent that's the name of                                03:14:00

15      ·it, but it's a program that's funded by the State to                              03:14:04

16      ·help people who were in college, didn't complete it,                              03:14:10

17      ·get back in college and be able to have it fully paid                             03:14:14

18      ·for.                                                                              03:14:17

19      ·Q.· · · Okay.· Did you have any reason to believe you                             03:14:17

20      ·would be denied because of your transgender status?                               03:14:21

21      ·A.· · · I don't -- the college that -- the college I                              03:14:30

22      ·was interested in, I don't think they would have                                  03:14:34

23      ·denied me.· They were very interested in me being a                               03:14:36

24      ·student at that college.· However, I felt as though I                             03:14:42

25      ·wasn't -- I wasn't prepared mentally to go through                                03:14:48



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 14 of 16 PageID #: 1355
                                                   * (901)522-4477               71
                           www.EliteReportingServices.com                         YVer1f
                                     Confidential


·1      ·that process because I didn't know what the outcome                               03:14:53

·2      ·would be, or what their process would look like as                                03:14:57

·3      ·far as how much discrimination am I going to have to                              03:15:01

·4      ·face throughout this, or how many hurdles are going                               03:15:05

·5      ·to be put in front of me because I am transgender.                                03:15:09

·6      ·Q.· · · Okay.· But -- but going back to my original                               03:15:13

·7      ·question, I understand the answer you've given, but                               03:15:22

·8      ·you didn't have a reason to believe that the State of                             03:15:24

·9      ·Tennessee was just going to say we're just not                                    03:15:27

10      ·giving, we're just not going to give Kayla Gore that                              03:15:30

11      ·money because Kayla Gore is a transgender woman?                                  03:15:32

12      ·A.· · · I don't know the answer to that, because I                                03:15:35

13      ·don't want to speculate what other people would do.                               03:15:41

14      ·But just by being a resident of the Tennessee -- of                               03:15:45

15      ·the State of Tennessee for 31 -- 33 years of my life,                             03:15:49

16      ·yeah, I didn't think that I had a great chance.                                   03:15:58

17      ·Q.· · · Because you are a transgender woman, or for                               03:16:01

18      ·another reason?                                                                   03:16:05

19      ·A.· · · Because I'm transgender.                                                  03:16:06

20      ·Q.· · · Okay.· So and I know the program you're                                   03:16:08

21      ·talking about, and I think it may be called -- I                                  03:16:14

22      ·think you may be right, it's called something like                                03:16:17

23      ·Tennessee reconnect, or but you, you believe that the                             03:16:18

24      ·persons considering the Tennessee reconnect program                               03:16:21

25      ·would have discriminated against you and denied you                               03:16:23



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 15 of 16 PageID #: 1356
                                                   * (901)522-4477               72
                           www.EliteReportingServices.com                         YVer1f
                                     Confidential


·1      ·that funding because you are a transgender woman?                                 03:16:26

·2      ·A.· · · I don't want to say never, because -- okay.                               03:16:29

·3      ·Thank you.· I don't want to say that they would have                              03:16:34

·4      ·denied me.· What I will say that I felt like it was                               03:16:37

·5      ·going to be a harder process for me than it would                                 03:16:44

·6      ·have been for someone who didn't identify the way I                               03:16:48

·7      ·do.                                                                               03:16:51

·8      ·Q.· · · All right.· Let's look, let's see, I think                                03:16:51

·9      ·we're done with the amended complaint.                                            03:17:26

10      · · · · · · ·MS. KADIVAR:· Kayla, do you want to take                              03:17:37

11      ·a break?                                                                          03:17:37

12      · · · · · · ·THE WITNESS:· Yeah, we can take a                                     03:17:39

13      ·five-minute break.                                                                03:17:41

14      · · · · · · ·MS. SHEW:· Okay.· Let's do this.· Because                             03:17:43

15      ·I'm afraid if we all sign off, I think we -- just                                 03:17:47

16      ·anyone that wants to close their screen can, and mute                             03:17:51

17      ·your mic.· And it's 3:17, so let's come back about                                03:17:54

18      ·3:25 or so, just take a quick break.                                              03:17:54

19      · · · · · · ·(Short break.)                                                        03:17:54

20      ·BY MS. SHEW:                                                                      03:17:54

21      ·Q.· · · All right.· We're back on the record.                                     03:38:01

22      ·Ms. Gore, when we left for the break, we were talking                             03:38:03

23      ·about college.· And I had asked you just as a general                             03:38:15

24      ·proposition, about things that you didn't want to                                 03:38:19

25      ·even try to apply to do, because you were concerned                               03:38:23



     Case 3:19-cv-00328  Document
                     Elite        88-7 Services
                            Reporting  Filed 05/15/20 Page 16 of 16 PageID #: 1357
                                                   * (901)522-4477               73
                           www.EliteReportingServices.com                         YVer1f
